     Case 1:18-cv-10364-LGS-SDA Document 507 Filed 08/27/20 Page 1 of 11




VIA ECF                                                                         August 26, 2020
The Honorable Stewart D. Aaron
United States District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007

       Re:     Allianz et al v. Bank of America Corp. et al., 18-cv-10364-LGS
Dear Judge Aaron,

Pursuant to the Court’s June 24, 2020 Order (ECF 479), the parties provide the accompanying
joint letter to update the Court on discovery since the last conference and setting forth their
positions on current outstanding discovery issues.



                                       Respectfully submitted,

 DONTZIN NAGY & FLEISSIG LLP                     QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP

 By:/s/ Tibor L. Nagy, Jr.                       By:/s/ Daniel L. Brockett
 Tibor L. Nagy, Jr.                              Daniel L. Brockett
 980 Madison Avenue, 2nd Floor                   51 Madison Avenue, 22nd Floor
 New York, New York 10075                        New York, New York 10010
 212-717-2900                                    Telephone: (212) 849-7000
 tibor@dnfllp.com                                Fax: (212) 849-7100
                                                 danbrockett@quinnemanuel.com
 Counsel for Defendants JPMorgan
 Chase & Co., JPMorgan Chase Bank,               Counsel for Plaintiffs
 N.A. and J.P. Morgan Securities LLC


cc: All counsel of record (via ECF).
     Case 1:18-cv-10364-LGS-SDA Document 507 Filed 08/27/20 Page 2 of 11




PLAINTIFFS’ POSITIONS ON CURRENT DISPUTES: Plaintiffs’ request for available information
on FX traders and supervisors. Plaintiffs long ago requested that Defendants identify their FX
traders and supervisors. The reason is obvious: the evidence shows the conspiracy was often
carried out by traders in multi-bank chatrooms who coordinated to manipulate the FX market.
Most Defendants provided the Court-ordered “reasonably available responsive information,” Dkt.
486, and Plaintiffs are now engaging with them on custodial lists and search terms. But two
banks—Goldman Sachs and SocGen—have refused to provide this basic information.
Goldman Sachs first claimed it had no available information to turn over. Trying to move the
custodial negotiations forward anyway, Plaintiffs found 35 names based on chats and public
information. At the last minute, Goldman admitted it actually had the reasonably available
information required by the Court’s order. Goldman also argues that Plaintiffs narrowed their
requests recently by asking questions about the 35 traders. Not true. Plaintiffs’ recent questions
were asked only after Goldman claimed—falsely, they now admit—that they had no reasonably
available information. The actual requests at issue were posed in early July, and were already
approved by this Court. Nor does the fact Plaintiffs were able to find some names mean Plaintiffs
have no need for additional information. The information Goldman is withholding likely identifies
more-relevant custodians. And even as to the 35, having the names alone does not put Plaintiffs
in a position to make a reasonably informed custodial counterproposal; at very least, Plaintiffs
need to know each trader’s period of employment, location, or job responsibilities (e.g., currency
pairs traded) to determine if they should be included.
SocGen has provided employment information for only 76 traders, even though public sources
suggest SocGen may have employed as many as 300 traders on average. Plaintiffs identified over
140 potentially relevant additional traders by numeric ID codes. But SocGen claims (not credibly)
that it cannot link those codes to actual names. SocGen also seeks to excuse itself from doing
more by referring to a “trove of information” available in its documents. But SocGen made no
prior custodial productions, and to date has produced just 96 documents.
Simply put, these two banks have failed to show any “individual circumstances” exempting them
from doing what every other bank has been able to accomplish. The Court should confirm its prior
order that all responsive, reasonably available information be provided immediately. To the extent
either of these two banks try to backtrack and now re-claim no such information exists, Plaintiffs
respectfully request a supporting affidavit be provided.
Plaintiffs’ request for information on employees disciplined as a result of the FX scandal. To
identify appropriate document custodians, Plaintiffs asked Defendants for a list of employees who
were suspended, fired, or forced to resign in connection with regulatory or internal investigations
(the “FX investigations”). The relevance of this information is obvious. Most banks provided the
requested information. However, three Defendants (UBS, SocGen, Barclays) are refusing, relying
on confidentiality and other meritless objections. But U.S. discovery is governed by U.S. law, and
everyone’s privacy is protected by the existence of the protective order. Data privacy aside, courts
have frequently ordered disclosure of precisely the types of information Defendants are asking to
be shielded here. See Westmoreland v. Regents of the Univ. of Cal., 2019 WL 932220, at *7 (E.D.
Cal. Feb. 26, 2019) (disciplinary actions were relevant and denying defendant’s attempt to bar
testimony on such actions); Harris v. Panter City Hauling, Inc., 2014 WL 29630, at *4 (S.D. Ill.
Jan. 3, 2014) (ordering that defendants identify in their interrogatory responses all employees who
were subject to disciplinary action).


                                                 1
      Case 1:18-cv-10364-LGS-SDA Document 507 Filed 08/27/20 Page 3 of 11




Barclays claims a unique right to refuse because it objected on the grounds Plaintiffs did not
provide details on Plaintiffs’ disciplinary actions. If Barclays actually wants that information (to
the extent any exists), it is free to request a conferral and, if it cannot resolve the matter, move to
compel. Barclays has never seriously sought such information because it is not relevant; Plaintiffs’
FX operations were not fined billions, and nothing Plaintiffs did could make Defendants’ illegal
behavior legal. Barclays’ tit-for-tat delay tactics should be rejected.
Plaintiffs’ request for documents previously produced in connection with FX investigations.
SocGen is refusing to produce such materials. It argues that its regulatory productions should be
given special treatment because they qualify as “confidential supervisory information.” But this
is not a well-taken objection. Even SocGen admits, as it must, that those protections do not apply
to SocGen’s own business records, which is what is being sought here. SocGen argues the law
protects its selection of what materials were produced to regulators. It provides no citation for that
position. If such an exception were allowed, it would swallow the statute’s plain rule. See C.F.R.
§ 261.2(c)(2) (stating that a bank’s own documents prepared for its own business purposes are not
“confidential supervisory information”). To the contrary, courts routinely require the re-
production of materials given to regulators. For instance, in Alaska Elec. Pension Fund v. Bank
of Am. Corp., the court recognized that the production of communications with prudential
regulators required the use of an administrative procedure. 2016 WL 679901, at *6 (S.D.N.Y.
Nov. 16, 2016). But it nonetheless required the full production of documents given to prudential
regulators, which is all Plaintiffs seek here. Alaska Elec. Pension Fund v. Bank of Am. Corp., No.
1:14-cv-07126, Dkt. 357 (S.D.N.Y. Jan. 20, 2017); see also, e.g., In re Credit Default Swaps
Antitrust Litig., No. 13-cv-07634, Dkt. 49 (S.D.N.Y. Sept. 16, 2014) (ordering reproduction of
documents produced to the DOJ). SocGen assures the Court that if a document is hit upon in
custodial searches then that document would be produced. That is not a reasonable substitute.
Courts require the re-production of already-collected documents so litigants need not hunt blindly
for something readily available.
Defendants’ request for TAR spoliation discovery. Defendants once again seek to manufacture
a dispute over TAR reports, this time seeking to compel BlackRock to answer interrogatories
concerning alleged spoliation of evidence regarding TARs. But this discovery is entirely
premature. Defendants mislead by asserting BlackRock has sworn documents were destroyed.
Rather, a database where some copies were potentially kept was decommissioned over four years
ago. Other copies of the exact same documents may well be found in custodial discovery. Indeed,
at least five of the 14 custodians whose documents are now being searched were regular recipients
of TAR reports. The law in this Circuit and elsewhere is clear that a party is not entitled to
spoliation discovery (so-called “discovery on discovery”)—with its attendant burden and potential
for abuse—until it has been determined that the documents at issue have been destroyed.1 If
ongoing custodial discovery fails to uncover more TARs, and if Defendants muster more than mere
speculation for their spoliation claims, the parties can revisit. Until then, there is no reason to force


1
    See, e.g., Little Hocking Water Ass'n, Inc. v. E.I. Dupont de Nemours & Co., 2013 WL 5311292, at *4 (S.D. Ohio
Sept. 20, 2013) (denying request for discovery into document preservation where parties were still searching for
documents); Lewis v. ASAP Land Exp., Inc., 2009 WL 2580315, at *2 (D. Kan. Aug. 20, 2009); Swindell Dressler
Int’l Co. v. Travelers Cas. & Sur. Co., 827 F. Supp. 2d 498, 508 (W.D. Pa. 2011); Mannina v. Dist. of Columbia, 2019
WL 8759125, at *4 (D. D.C. Sept. 30, 2019) (“Absent a showing that the District has destroyed other relevant evidence
. . . further discovery into the scope of any alleged spoliation would be a mere fishing expedition.”).


                                                         2
      Case 1:18-cv-10364-LGS-SDA Document 507 Filed 08/27/20 Page 4 of 11




BlackRock to divulge its confidential legal deliberations.
As usual, Defendants mislead to justify this invasion. They observe that Your Honor referred to
the date of anticipation of litigation as being “the crux” of the issue. 07/29/20 Hearing Tr. at 12:20-
13:19. But the issue actually being discussed on that portion of the transcript was the cut-off date
for privilege logging. The Court never suggested spoliation discovery was proper even before
knowing if any documents are missing. Likewise, Defendants’ assertion that BlackRock has
somehow put spoliation discovery “at issue” is nonsense. BlackRock has done nothing other than
respond to Defendants’ stream of baseless accusations and rank speculation—which Defendants
again resort to here. Finally, Defendants cite to cases where the production of some evidence did
not excuse loss of other evidence. But this misses the point. That less than 100 TARs ever existed,
and yet dozens were already produced without the aid of any custodial discovery, confirms that
Defendants may well end up with all TARs that ever existed.
Contrary to Defendants’ “obstruction” assertion, BlackRock has spent over 65 hours scouring the
company for TARs—less than 100 of which likely ever existed and which concern less than 10%
of the at-issue FX trades—including interviewing “at least 19 knowledgeable employees” in six
different departments, searching every currently accessible central location where such documents
could be found, and filing an affidavit about its extensive search efforts. Dkt. 386. This affidavit
was filed not because the Court concluded counsel’s representations were “insufficient”—as
Defendants suggest—but to evaluate “cost sharing.” 04/02/20 Hearing Tr. at 44:23. Instead,
Defendants repeatedly misrepresent the affidavit to continue their harassment of BlackRock over
less than 100 documents of, at most, tangential relevance.2 See Winfield v. City of New York, 2018
WL 840085, at *3 (S.D.N.Y. Feb. 12, 2018) (“When the discovery sought is collateral to the
relevant issues (i.e., discovery on discovery), the party seeking the discovery must provide an
‘adequate factual basis’ to justify the discovery, and the Court must closely scrutinize the request
‘in light of the danger of extending the already costly and time-consuming discovery process ad
infinitum.’”). For example, contrary to Defendants’ selective quotation, the affidavit states that
“any additional Reports would have been stored on its former document management system
called ‘IQ’” and “the only potential source of additional, centrally-maintained Reports, if they
exist, would be on any back-up tapes holding the IQ environment.” Dkt. 386, ¶ 8 (emphasis added).
In other words, while some TARs may have been stored on IQ at some point, no one knows if any
were on the platform at its decommissioning so long ago.
Defendants fishing expedition also seek to compel BlackRock to produce certain documents
discussing the preservation of TARs, including “All Documents concerning discussions about
TARs in connection with the IQ Decommissioning.” But BlackRock has carried out a reasonable
investigation and determined no such documents can be found. BlackRock contacted over 20
individuals, including all current employees who BlackRock believes either prepared or received
TARs, and current employees with knowledge concerning the decommissioning of the platform
where TARs may have been housed. Every person confirmed she or he has no responsive

2
   Defendants’ assertion that “Judge Schofield already has concluded that the subject matter of the TARs Affidavit is
relevant and discoverable” is not true. The Court has never ruled on the relevance of TARs because Plaintiffs
voluntarily agreed to produce them, while reserving objections. Indeed, we maintain our position that a plaintiff’s
beliefs about the defendants’ prices is not a defense in a per se price fixing case. That Your Honor ordered many FX
documents to be produced for the sample production, despite Plaintiffs’ relevance arguments, does not mean it has
ruled that would be proportional to allow discovery on discovery.


                                                         3
      Case 1:18-cv-10364-LGS-SDA Document 507 Filed 08/27/20 Page 5 of 11




documents. BlackRock likewise searched the readily accessible emails of three former employees
who were involved in the decommissioning and identified no responsive documents. Defendants
suggest it is “highly unlikely” no responsive documents exist, because BlackRock surely discussed
the migration of its document management system. But Defendants did not request all documents
regarding the migration generally; only documents discussing TARs, specifically.3 Having already
undertaken a reasonable investigation, and confirmed no location would likely house responsive
documents, there is nothing more BlackRock can do.
Defendants’ request for hit reports by September 11. Defendants ask the Court to impose a
September 11 deadline for Plaintiffs to serve all hit reports. This is both unnecessary and not
feasible. Indeed, the Court already considered Defendants’ request and rejected it. See Dkt. 452,
¶ 1 (“Plaintiffs shall provide the hit counts to Defendants as soon as reasonably practicable.”).
Plaintiffs are complying with the Court’s order by doing everything possible to collect custodial
documents as quickly as they can, run the search terms, and serve hit counts on Defendants. To
date, all of the domestic Plaintiffs except two have served hit counts. One Plaintiff still cannot
gain access to physical drives due to COVID and the other Plaintiff—a government-regulated
entity that is generally required to keep processing in house—expects to provide hit counts in about
two weeks. As to the foreign Plaintiffs, most only recently reached agreement as to custodians,
and negotiations for three (Norges, Allianz Taiwan, and PFA) are nearing conclusion. It is simply
not possible to gather 10-years’ worth of custodial documents—some hosted by third parties and
spread across multiple locations—load the data, process the data, and run search terms in two
weeks. Defendants’ unrealistic deadline is nothing more than “tit-for-tat” retaliation to divert
attention from their own delays. Accordingly, to the extent the Court imposes a deadline, similar
timeframes should be imposed on Defendants.
Defendants’ request for trading data deadlines. Defendants ask Plaintiffs to “specify which
information they will not include” with their upcoming data re-productions. As an initial matter,
this is not about Plaintiffs producing their transaction data—we produced all of the data long ago.
What Defendants are referring to is the re-producing of the data to account for the Court’s
dismissal rulings and to add additional fields in response to Defendants’ changing requests. More
to the point, Plaintiffs do not intend to withhold any requested data fields that exist and can be
reasonably located. But if the data does not exist, Plaintiffs are not obligated to create it for
Defendants’ convenience. See, e.g., Hallmark v. Cohen & Slamowitz, Midland Funding LLC, 302
F.R.D. 295 (W.D.N.Y. 2014) (“It is basic that in responding to a document request . . . a party is
not required to create documents . . . only to produce documents already in existence.”).
Next, Defendants ask for data-related conferrals to occur by September 18. But there is no need
to order conferrals that are already happening. As discussed above, the only real issue is whether
the many data fields Defendants seek for millions of trades actually exist. This requires Plaintiff-
specific investigations into multiple data fields across numerous trade data systems, which are
often administered by different groups of people and some of which are maintained by third parties.
Plaintiffs are moving as quickly as possible and have no incentive to delay.



3
   Defendants’ suggestion that BlackRock anticipated litigation based on a Bloomberg article in 2013 and its status
as a class member in a related class action is absurd. Indeed, Judge Schofield rejected the argument that Plaintiffs
were on inquiry notice for statute of limitations purposes based on the Bloomberg article. Dkt. 406 at 21-23.


                                                         4
      Case 1:18-cv-10364-LGS-SDA Document 507 Filed 08/27/20 Page 6 of 11




Finally, Defendants ask for Plaintiffs’ data reproductions by November 1. But Defendants
previously demanded the same disclosure by June 1, 2021—a full six months later than their new
proposed deadline, Dkt. 435-2 at 6—and the Court rejected it. This is because it ignores the
enormous amount of both client- and expert-assisted work involved. For example, Defendants
seek the location of millions of FX trades. While certain Plaintiffs’ data systems may track the
identity of the FX trader, manual investigations must often be done to determine where that trader
worked. Adding to this are Defendants’ simultaneous demands for more information. For
instance, Defendants served 13-single-spaced pages of questions, with two accompanying
explanatory Excel spreadsheets, on Allianz alone. Then, only one month ago, Defendants served
a new set of demands for over 80 data fields, which each Plaintiff must also now investigate.
In short, Defendants cannot impose an arbitrarily compacted deadline on Plaintiffs’ data analyses,
just so they have the “substantial time” they desire to do their own analyses. Indeed, we are
unaware of a single case of this kind in this District (including the Credit Default Swaps (Judge
Cote), Interest Rate Swaps (Judge Engelmayer); LIBOR (Judge Buchwald), Gold (Judge Caproni)
and GSE (Judge Rakoff) cases) where a court has required Plaintiffs to complete their data analyses
so far in advance of expert discovery. Defendants themselves took years to finalize their data
productions in FOREX. Plaintiffs are working diligently to analyze their data and make refined
reproductions. An arbitrary deadline of November 1 is unnecessary and unfair.4
Defendants’ request for guidance on custodial discovery is improper and premature. After
the parties conferred about what issues would be raised in this joint letter, and after multiple drafts
had been exchanged, literally one hour before the filing deadline Defendants inserted for the first
time a request for Court guidance on the “order of magnitude for custodial counts.” Plaintiffs
objected to such ambush tactics, but Defendants refused to budge. The number of custodians each
Defendant should search is an enormously important issue, but we do not have the time or the
space to brief the issue or correct Defendants’ mischaracterizations now. Defendants remarkably
blame Plaintiffs, arguing that Plaintiffs only recently made custodian counter-proposals. As an
initial matter, this elides that Plaintiffs’ counterproposals were each made within days of receiving
Defendants’ information, sometimes the next day. Further, Defendants’ excuse-making only
confirms that the parties have not completed their meet and confers. Plaintiffs made reasonable
counterproposals to each Defendant in the context of a case about Defendants’ 10-year conspiracy
to manipulate the trillion-dollar FX market via multiple mechanisms and communication
channels. Plaintiffs also expressed their willingness to confer to adjust the proposals as
appropriate based on Defendants’ individual circumstances. And Defendants have not even
responded to questions raised by Plaintiffs about Defendants’ proposal to impose artificial caps—
which contradicts Defendants’ earlier assurances they were going to do no such thing. In sum,
any discussion of custodial limits must be in the context of facts unique to each Defendant
(including, for example, whether the Defendant has made adequate prior productions), all of which
cannot be addressed in one paragraph one hour before a filing is due. That Defendants offered
Plaintiffs an additional day or page does not excuse their behavior, nor make these issues ripe.




4
   Defendants misrepresent the record in asserting that PIMCO and BlackRock have not responded to Defendants’
questions about trade data. But those Plaintiffs did long ago answer many of Defendants’ requests, and have engaged
in numerous conferrals. That those answers led to more questions only confirms this is an iterative process.


                                                        5
      Case 1:18-cv-10364-LGS-SDA Document 507 Filed 08/27/20 Page 7 of 11




DEFENDANTS’ POSITIONS: BlackRock Should Answer Defendants’ Recent Targeted TARs
Discovery Requests. BlackRock should be compelled to answer Defendants’ interrogatories
concerning its failure to preserve Trade Analytics Reports (“TARs”), centrally-relevant documents
that reveal BlackRock’s own assessment of Defendants’ “aggressive” and competitive pricing
during the alleged conspiracy. See 4/2/20 Tr. 41:2-12. On April 2, 2020, after nearly a year of
meet-and-confer discussions and multiple motions to compel, Judge Schofield concluded that
Plaintiffs’ counsel’s conclusory assertions about BlackRock’s failure to produce its TARs were
insufficient, and that BlackRock must file an “affidavit from a person with knowledge at
BlackRock to explain” a number of facts about its collection of TARs, including “the location of
the TARs that have not been produced.” ECF 372 at 2. In that April 23, 2020 affidavit (the “TARs
Affidavit”), BlackRock revealed for the first time that in 2015 or 2016—two or three years after
the Bloomberg article that led to this litigation was widely publicized and the FOREX litigation
had been filed—it deleted the entire database on which it stored its TARs. Since it filed the Court-
ordered TARs Affidavit, BlackRock has continued to obstruct discovery concerning its TARs and
the assertions made in its TARs Affidavit. For example, though Judge Schofield herself stated
that Defendants should take a Rule 30(b)(6) deposition of BlackRock concerning TARs,
BlackRock objected to allowing its witness to provide any testimony “beyond what is in that
declaration already” (6/24/20 Tr. 40:22-23)—forcing Your Honor to explain that “in depositions
people get to ask questions poking at things” (id. 41:13-15).
BlackRock also has not produced a single document concerning its assertions about its TARs,
including its repeated suggestion that it did not anticipate litigation in 2015 or 2016. See, e.g.,
ECF 474 at 6 (arguing “[t]his case was filed almost three years later”); 6/24/20 Tr. 40:10 (same).
On July 16, 2020, in anticipation of their upcoming 30(b)(6) deposition of BlackRock, Defendants
served targeted discovery requests: (1) two interrogatories asking BlackRock to identify (i) “the
date” on which BlackRock first communicated with legal counsel concerning “any potential
litigation … against any Defendant arising out of FX trading” and (ii) “the date” on which
BlackRock retained counsel in connection with any such litigation (collectively, the
“Interrogatories”); and (2) four requests for documents concerning the assertions in the TARs
Affidavit, including documents “sufficient to show” “the date(s)” on which any TARs were
preserved or deleted, and steps taken to preserve TARs.5
BlackRock refuses to answer the Interrogatories, but its objections to doing so are entirely without
merit and should be overruled. First, BlackRock misstates the law and mischaracterizes its own
cited cases. None holds that it must be “conclusively determined that documents have been
destroyed” before any discovery into document preservation is allowed, but only that “mere
speculation” does not justify further inquiry. Ceglia v. Zuckerberg, 2012 WL 12995636, at *10
(W.D.N.Y. June 28, 2012) (emphasis added). Here, BlackRock filed a sworn admission that
relevant documents were destroyed. See ECF 386. BlackRock attempts to escape that admission,
but (i) Defendants fortuitously learned from Credit Suisse’s FOREX expert that BlackRock
maintained a “central database where TARs were regularly kept” (ECF 361 at 3), (ii) counsel
offered the excuse that those TARs “were on a prior system that had since been decommissioned”

5
  Plaintiffs’ counsel represents that BlackRock has no responsive documents about TARs in connection with the
“decommissioning” of its document management system. This strikes Defendants as highly unlikely. Defendants
now seek to confirm that BlackRock has not refused to search locations where responsive documents are likely to be
stored, and is not withholding responsive documents on any basis. In any case, Defendants will question BlackRock’s
30(b)(6) witness about what appears to be an untenable assertion by counsel.


                                                        6
      Case 1:18-cv-10364-LGS-SDA Document 507 Filed 08/27/20 Page 8 of 11




(4/2/20 Tr. 43:21-22), and (iii) the TARs Affidavit likewise admitted those TARs “would have
been stored” on the “decommission[ed]” system (ECF 386 ¶ 8). BlackRock’s argument about the
“possibility” of recovering some TARs also does not preclude discovery about the loss of TARs
from that system. Cf. Taylor v. Shippers Transp. Express, Inc., 2014 WL 12560879, at *6 (C.D.
Cal. July 7, 2014) (spoliation possible where a party may not “recover all” documents from
alternative source). Second, BlackRock mischaracterizes Your Honor’s instructions that, because
“the crux of the issue here may be when BlackRock reasonably anticipated litigation,” that issue
should be “addressed by the parties.” 7/29/20 Tr. 12:25-13:9. It was precisely because of “the
issue of privilege, after the objections are served”—i.e., BlackRock’s objections to the requests
now in dispute—that Your Honor gave those instructions. Id. 12:15-16. Third, BlackRock again
asserts that it did not anticipate litigation in 2015 or 2016, but tellingly once again refuses to say
when it did anticipate litigation. BlackRock’s own arguments put that date in dispute—and the
date is not privileged.6 Fourth, BlackRock resurrects its failed relevance argument for the fourth
time, but “the relevance point” has “already been decided.” 7/29/20 Tr. 12:1-3 (emphasis added).
Plaintiffs Should Provide Hit Counts By September 11. On May 7, 2020, Judge Schofield
ordered that “Plaintiffs shall run the disputed search terms and share the hit counts with
Defendants.” ECF 393 at 2. Plaintiffs did not provide any hit counts until July, and to date have
done so for fewer than half of the 18 Plaintiff groups. Critically, Plaintiffs’ existing custodians are
only for the “sampling” production (ECF 372 at 2), which is “without prejudice to [Plaintiffs]
perhaps ultimately needing to produce much more or even as much as the defendants want.”
4/20/20 Tr. 27:7-9. Only after Plaintiffs disclose their hit counts can Defendants (a) negotiate the
searches that will be run, (b) review the sampling production and assess what additional custodians
are needed, and (c) present any disputes to Your Honor. To ensure that we have adequate time to
pursue these steps, we have repeatedly asked Plaintiffs to propose a date for substantially
completing their hit counts. Plaintiffs have refused to provide any date. Defendants respectfully
request that Plaintiffs substantially complete their disclosure of hit counts by September 11.
Plaintiffs’ Revised Trading Data. At the June 24, 2020 conference, Plaintiffs told the Court that
they would produce revised trading data for those FX transactions that Plaintiffs assert are still at
issue in this case. Defendants will then compare Plaintiffs’ revised data to their own data, and the
parties will meet and confer to determine which trades are in-scope and which are in dispute.
Given the volume and complexity of trading data in this case—encompassing hundreds of millions
of trades—reconciling the parties’ data will require substantial time and effort. This process is
critical because Defendants’ data may contain unique information showing that certain
transactions are out-of-scope. To streamline this process, Defendants have tried to negotiate with
Plaintiffs regarding what will be included in their revised data production. Plaintiffs, however,
have largely refused to engage, giving rise to two disputes.

First, on July 22, Defendants made a comprehensive proposal for the exchanges of information
regarding trading data, including a detailed list of the data fields that Defendants seek in the revised
production to facilitate the reconciliation analysis. Defendants believe that the large majority of
these data fields are likely contained in Plaintiffs’ raw data, because they were in various Plaintiffs’
prior trading data productions. Additionally, for fields that are not directly contained in Plaintiffs’
6
 See, e.g., Arjangrad v. JPMorgan Chase Bank, N.A., 2011 WL 13253324, at *5 (D. Or. Oct. 19, 2011) (compelling
disclosure of the dates of engagement and discussions with counsel); E3 Biofuels, LLC v. Biothane, LLC, 2012 WL
2523048, at *8 (D. Neb. June 29, 2012) (requiring disclosure of date when a party “first contemplated filing suit”).


                                                         7
      Case 1:18-cv-10364-LGS-SDA Document 507 Filed 08/27/20 Page 9 of 11




raw trading data, Plaintiffs may have related information that could inform the analysis. In
response, Plaintiffs have asserted that “85%” of the data fields in Defendants’ proposal are
“derived” fields, i.e., fields that cannot be automatically generated from raw data, and have argued
that Plaintiffs need not include purportedly “derived” fields in the revised trading data. However,
Plaintiffs have refused to identify which fields they assert are “derived,” and refused to say when,
if ever, they would identify those fields. Second, Plaintiffs refuse to provide any timeline for their
revised trading data production or for conferring with Defendants in advance. Plaintiffs’ delay
will prevent Defendants from mapping Plaintiffs’ voluminous data against our own with sufficient
time to seek additional fact discovery about the transactions in dispute. Defendants respectfully
request that the Court direct Plaintiffs to (i) specify any requested data fields that they will not
include in the revised production, and their basis for excluding each field, (ii) thereafter meet and
confer with Defendants by September 18, 2020 about the format and scope of their revised trading
data production, and (iii) complete that production by November 1, 2020.7

Reasonable Limits Should Apply to the Number of Custodians for Defendants’
Supplemental Document Collection Efforts. Based on Plaintiffs’ recent custodian counter-
proposals for document collection efforts focusing on the early period (2003-07), there is a
fundamental disagreement about what early period custodial discovery is reasonable and
proportional to the needs of the case. Plaintiffs have requested nearly 1,000 custodians for just 12
of the 16 Defendants, as four other banks are still awaiting counterproposals.8 Several banks have
received requests in the range of 86 to 131 custodians, which is up to 13 times the usual limit of
10 custodians set by Judge Schofield’s Individual Practices (see § II-A-1-(a)). Defendants, in turn,
have proposed that document collections focusing on the early periodand supplementing the 2.3
million documents already producedshould cover a total of 240 custodians across all 16
Defendant groups (an average of 15 custodians per group—50% above the usual limit). To account
for any arguable need for more custodians for some banks, Defendants would permit Plaintiffs to
request up to 25 custodians for specific banks, provided Plaintiffs adjust the requests to other banks
so that the overall total does not exceed 240. Plaintiffs have rejected this proposal.
Plaintiffs’ custodian demands are so dramatically overbroad and disproportionate as to require the
Court’s guidance. Their attempts to prevent Defendants from even raising this issue only
underscore this fact. Plaintiffs’ complaints that we raised this issue at the last minute are a red
herring. Plaintiffs waited many weeks after receiving Defendants’ custodial proposals, and until
just before the Court’s August 24 deadline, to make their sweeping counterproposals. Defendants
promptly responded by raising this threshold issue on August 24 and even offered today to jointly
request more time and space to address it. Plaintiffs declined. Although Defendants stand ready
to continue conferring on each bank’s custodian list, general guidance from the Court about this
gating issuethe reasonable order of magnitude for custodianswould substantially advance the
parties’ discussions, avoid delay, and discourage wasteful and unproductive negotiation postures.


7
  Plaintiffs claim deadlines are unnecessary because “the parties are already conferring about data-related issues,” but
this ignores Plaintiffs’ pattern of delay. As just one example, Defendants are still waiting for answers to questions
they sent Plaintiffs about PIMCO’s data in December 2019 and BlackRock’s data in January 2020. Plaintiffs simply
will not advance this process at a reasonable pace unless ordered to do so.
8
  Plaintiffs’ proposals thus far include a total of 970 custodians from Bank of America (70), Barclays (131), Citi (101),
Credit Suisse (46), Deutsche Bank (128), HSBC (71), JPMorgan (48), Morgan Stanley (89), RBS (86), Société
Générale (47), Standard Chartered (86), and UBS (67).


                                                           8
     Case 1:18-cv-10364-LGS-SDA Document 507 Filed 08/27/20 Page 10 of 11




Defendants’ Report on Plaintiffs’ Refusal to Narrow Their Custodial Informational
Requests. The Court’s August 4 Order (the “8/4 Order”) required Plaintiffs to confer bilaterally
with each Defendant “on narrowing the remaining informational requests” by August 14, 2020, so
that each Defendant could then “use its best efforts to provide reasonably available responsive
information based on its individual circumstances” in advance of the August 24, 2020 deadline for
the parties to “reach agreement on initial search terms and custodians.” (ECF No. 486 at 4.)
Plaintiffs failed to comply with the Court’s directives to narrow their prior informational requests
or to compromise. To the contrary, on the eve of the Court-imposed August 24 deadline, Plaintiffs
either sent Defendants new informational requests or made highly expansive counterproposals.
Plaintiffs now indisputably have a trove of information—indeed, much more than they provided
to Defendants—from which to make informed decisions about custodians, including millions of
custodial documents that Defendants produced in early 2019, and extensive information in
response to Plaintiffs’ informal requests. As the Court has noted, it has been charged with getting
this case moving. The only way to achieve that goal is for the Court to reject Plaintiffs’ requests
for further custodial information that serve only to delay the selection of custodians.9
Plaintiffs’ Request for Additional HR Information. In each bilateral conferral following the
Court’s 8/4 Order to narrow their requests, Plaintiffs refused to narrow their broadest request for
comprehensive identification of all FX traders and supervisors worldwide and all available HR
information for the entire five-year “early period” from 2003 through 2007, and extended to the
full decade spanning 2003 through 2013 for SG. Defendants nevertheless provided extensive
employee information, which Plaintiffs used to inform their custodial counterproposals. No
additional information is needed. Indeed, with regard to SG, in addition to the tens of thousands
of interbank chats with SG participants that Plaintiffs already possess, SG has provided all U.S.-
based organizational charts that it could identify, and detailed HR information for each of the 76
individuals that Plaintiffs have specifically requested.
Despite all this, on the eve of the August 24 deadline, Plaintiffs requested more information from
SG and GS. For example, on August 20, SG received a list of approximately 150 numerical IDs
that had just “come to [Plaintiffs’] attention” even though Plaintiffs had been in possession of SG’s
trade data since July 2019. In making these delinquent requests, which SG has confirmed do not
even map to its HR data systems, Plaintiffs admitted they had only recently reviewed public
information and documents produced more than a year ago to identify potential custodians. This
puts the October 16, 2020 substantial completion deadline in jeopardy. The parties must agree on
custodians quickly so that collection, testing of search terms, and review can commence.
Plaintiffs also completely misstate the negotiations with GS. GS provided extensive responses to
Plaintiffs’ broad information requests by August 14. Plaintiffs then made new requests last week
for (1) HR information for 35 individuals, and (2) HR information for late-period FX traders who
were excluded as custodians in the broad prior regulatory investigations (and thus are highly
unlikely to have relevant communications for the early period). In any event, despite the

9
  Plaintiffs have also ignored the Court’s instruction to “bring any disputes to the Court on a Defendant-by-Defendant
basis.” Instead, Plaintiffs lump together differently situated Defendants to avoid addressing Defendants’ specific
arguments. While the Court should reject Plaintiffs’ requests for the reasons stated herein, should it question whether
Plaintiffs are entitled to more information, Defendants respectfully request Defendant-specific briefing as provided
by the August 4 Order, as space limitations have prevented Defendants from presenting their full positions.


                                                          9
        Case 1:18-cv-10364-LGS-SDA Document 507 Filed 08/27/20 Page 11 of 11




untimeliness and irrelevance of these requests, GS has produced the very information Plaintiffs
are requesting for 21 of the new individuals and is continuing to investigate what additional
information is readily accessible for the remainder. Plaintiffs’ untimely information requests
should be denied.
Plaintiffs’ Request for Identification of Suspended and Terminated Employees. Plaintiffs’
request that the Court order Defendants Barclays, SG, and UBS to identify “employees who were
suspended, fired, or forced to resign” ignores the 8/4 Order’s requirement that disputes need to be
raised on a “Defendant-by-Defendant” basis in an effort to elide Defendants’ individual
circumstances. For example, Barclays’ objection here is that Plaintiffs are refusing to identify their
employees that were suspended or terminated for FX-related misconduct. From July 28 through
August 19, Barclays requested this information four separate times. But Plaintiffs simply ignored
Barclays’ request until this joint letter. Plaintiffs’ assertions that Barclays “never seriously sought
such information” and that Plaintiffs are willing to meet-and-confer to “resolve the matter” are
demonstrably false. Barclays has repeatedly asked for this information for almost a month and
Plaintiffs have been stonewalling. As this Court has admonished before, in discovery “the door
swings both ways.” (6/24/20 Tr. 42:24.) If Plaintiffs want this information from Barclays, they
should have to provide it in return.
Further, Defendants are subject to data privacy laws and regulations in many foreign jurisdictions,
and specific termination agreements, that may prevent certain disclosures. Plaintiffs ignore this
and claim that only U.S. law applies here. This is incorrect. If Plaintiffs want to litigate these
issues they should do so in the defendant-by-defendant manner prescribed by this Court.10
Plaintiffs’ Request for Documents Produced By SG to U.S. Prudential Regulators. SG has
made no regulatory productions to the DOJ, the CFTC, the U.K. Financial Conduct Authority, the
European Commission, or any other U.S. or foreign competition regulators. Plaintiffs have
brought a case grounded in alleged antitrust violations, yet Plaintiffs attempt to seek from SG
documents produced to its prudential regulators. To the extent they exist, such documents are
confidential supervisory information (“CSI”) and exempt from disclosure by statute. See, e.g., 12
C.F.R §§ 261.2(c), 261.20; N.Y. Banking Law § 36.10. As Plaintiffs’ own authorities make clear,
“documents prepared by, on behalf of, or for use of” prudential regulators are “protected from
disclosure unless a person files a written request” seeking permission from the applicable
prudential regulator, and such “request is considered be an exhaustion of administrative remedies
for discovery purposes.” Alaska Elec. Pension Fund v. Bank of Am. Corp., 2016 WL 6779901, at
*5-6 (S.D.N.Y. Nov. 16, 2016) (denying motion to compel CSI because “the materials Plaintiffs
seek cannot – at least in the first instance – be obtained via subpoena from defendants”); see also
In re Countrywide Fin. Corp. Sec. Litig., 2009 WL 5125089, at *2 (C.D. Cal. Dec. 28, 2009).
SG does not contend that contemporaneous documents produced to prudential regulators are CSI
but the compilation and selection of these materials is CSI under the regulators’ broad
interpretation of CSI and its analogs in foreign jurisdictions. This constrains SG’s ability to
produce any compilation of materials previously produced to prudential regulators so Plaintiffs
must pursue the appropriate administrative remedies. SG is, however, willing to produce any
contemporaneous documents previously produced to prudential regulators to the extent they are
identified in the ordinary course during custodial discovery.

10
     None of the employment law cases Plaintiffs cite is to the contrary because none addresses issues of foreign law.


                                                           10
